Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Figure 5, the reference number 20 is used to indicate two separate components. Based on the other figures and the specification, the reference symbol that is indicating the second stretch should be 22, not 20.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 11 is objected to because of the following informalities:  The preamble of the claim should read “The rolling mill according to claim 8”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the scope of the limitation “while allowing a variation of a rotation axis of the roller relative to a rotation axis of the transmission element” is unclear. What is meant by “a variation of a rotation axis”? A rotation axis is merely an axis and cannot have “variations”.
Regarding Claim 8, the claim is dependent upon Claim 3, which has been cancelled, thus rendering the scope of the claim indefinite. Examiner notes that Claim 3, prior to cancellation, had depended upon Claim 1, and that the amended Claim 1 encompasses all of the subject 
Claims 2, 4-6, and 9-10 are rejected by virtue of their dependence upon Claim 1, and Claims 11-14 are rejected by virtue of their dependency upon Claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cernuschi et al., hereinafter Cernuschi (US 6,116,071) in view of Yamane (US 2015/0121982), Cattaneo (US 6,041,635), and Potthoff (US 2001/0027674).
Regarding Claim 1, Cernuschi discloses (Figures 1-4) a rolling mill for tubular bodies comprising a second section for extracting a mandrel (column 6 lines 39-42) and calibrating the diameter of said tubular bodies (column 3 lines 16-17), said second section being downstream of a first section in which said tubular bodies are rolled on a mandrel, whereby said tubular bodies exiting from said first section directly enter said second section (column 3 line 65 - column 4 line 4, column 1 lines 21-22; the disclosed rolling units of the second section are directly downstream of a machine in which the tubular bodies are rolled on a mandrel), said second section comprising a plurality of rolling stands (fixed-type and adjustable-type rolling 
Cernuschi discloses that the second section of the rolling stand is downstream from a first section in which the tubular bodies are rolled on a mandrel (column 3 line 65 - column 4 line 4, column 1 lines 21-22; the disclosed rolling units of the second section are directly downstream of a machine in which the tubular bodies are rolled on a mandrel), but does not disclose details of the first section or that the first section is part of the invention. Yamane teaches (Figures 7 and 11) a rolling mill (mandrel mill 3) for tubular bodies (hollow shell HS) comprising a first section (rolling mill body 32) for rolling on a mandrel (mandrel bar 40) defined by a first plurality of rolling stands (stands ST1-STm) arranged in sequence along a rolling axis (pass line PL) and a second section (extracting mill 33) for extracting said mandrel and calibrating the diameter of said tubular bodies downstream of said first section ([0100] lines 1-
Cernuschi does not disclose the claimed structure of the rollers or their transmission means in the adjustable rollers stand or that the at least one stand of the second section having a motorized roller also has a vertical rotation axis, but does state that other configurations may be used so long as they allow the rollers to be adjustable (column 7 lines 19-24). Cattaneo teaches (Figure 5) a rolling mill for tubular bodies comprising a plurality of rolling stands (rolling units 5) each comprising three rollers (rolls 27, 28, 29), wherein at least one stand comprises a motorized roller (column 5 line 66- column 6 line 1) having a vertical rotation axis (axis A3 is vertical, as shown in Figure 5). Potthoff teaches (Figure 1) a rolling mill for tubular bodies comprising at least one adjustable rollers stand (rolling unit 1; [0002] lines 6-8), wherein, for each of the three rollers (rolls 3) of the at least one adjustable rollers stand, the adjustable rollers stand further comprises a bush (shaft portion 8) onto which the roller is keyed ([0038] lines 2-5), a sleeve (eccentric sleeve 16) axially connected to the bush, a transmission element (gear teeth 18) that is fixedly connectable to an external actuator (drive mechanism 5) and 
Regarding Claim 2, Cernuschi discloses (Figures 1 and 4) that the second section comprises at least one fixed rollers stand (fixed-type rolling unit 1).
Regarding Claim 4, Cernuschi discloses (Figures 1 and 4) that the second section comprises a first series of fixed rollers stands (fixed-type rolling units 1) arranged in sequence along said rolling axis starting from an inlet side of said second section (units 1-10 shown in 
Regarding Claim 6, with reference to the combination of Claim 1, Yamane teaches (Figure 5-7) that each stand (stand ST1-STm) of said first section (rolling mill body 32) comprises three rollers (rolls RO), the rotation axes of which are arranged at 120 degrees relative to one another (angles marked in Figures 5 and 6) and wherein the rotation axes of the rollers of an outlet stand of said first section are rotated by 180 degrees with respect to the rotation axes of the rollers of an inlet stand of said second section (shown in Figures 5-6).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cernuschi in view of Yamane, Cattaneo, and Potthoff as applied to Claim 1 above, and further in view of Frahm (US RE17415).
Regarding Claim 5, Cernuschi discloses (Figure 4) embodiments in which not all of the lodging positions have a rollers stand, but is silent to the inclusion of a dummy stand in their place. Frahm teaches (Figures 1 and 3) a rolling mill for tubular bodies (sheet metal column C) comprising a section comprising roll stands for forming the tubular bodies (page 2 lines 45-54), wherein said section comprises at least one dummy stand comprising at least one guide roller (rollers 38), which serves the purpose of supporting the tubular body as it passes through the section in an area in which it is not actively being formed (page 2 lines 78-85). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rolling mill for tubular bodies disclosed by Cernuschi and modified by .
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cernuschi in view of Yamane, Cattaneo, and Potthoff as applied to Claim 1 above, and further in view of Pehle (DE 3825746).
Regarding Claim 8, Cernuschi discloses (Figures 2-3) that the second section comprises a group of adjustable rollers stands (adjustable-type rolling units 2), said group comprising a first stand and a second stand adjacent to said first stand (see Figure 3), wherein said first stand comprises at least one roller (rolls 3) motorized by an actuating means (column 4 lines 50-53). Cernuschi does not disclose a transmission device which connects the at least one roller of the first stand to a roller of the second stand such that both are actuated by the same actuating means. Pehle teaches (Figure 1) a rolling mill for tubular bodies comprising a first rolling stand (stand 2 shown by solid line) and a second rolling stand (stand 2 shown by dashed line) each comprising three rollers (clearly seen in the figure), wherein said first stand comprises at least one roller motorized by an actuating means (motor 3), and a transmission device (spur gear ratio stage 5) which operatively connects said at least one roller of said first stand to at least one roller of said second stand so that both the rollers are actuated by said actuating means (operative coupling of the rollers of the first and second stand via spur gear ratio stage 5 is clearly shown in the figure). One skilled in the art would recognize that this configuration is beneficial because it allows for the use of fewer motors in the rolling mill, which saves cost and space, as well as simplifies the design of the mill. Therefore, it would have been obvious for one 
Regarding Claim 9, Cernuschi discloses (Figures 2-4) that the second section comprises a group of adjustable rollers stands (adjustable-type rolling units 2), said group comprising a first stand and a second stand adjacent to said first stand (see Figure 3), wherein said first stand comprises at least one roller (rolls 3) motorized by an actuating means (column 4 lines 50-53), wherein said second stretch (units 11-13 in Figure 4) of said second section defines three lodging positions and wherein said group of adjustable rollers stands is configured to occupy the first lodging position and the second lodging position downstream of said first stretch (see configurations 4, 6, 8, 10, and 12 in Figure 4). Cernuschi does not disclose a transmission device which connects the at least one roller of the first stand to a roller of the second stand such that both are actuated by the same actuating means. Pehle teaches (Figure 1) a rolling mill for tubular bodies comprising a first rolling stand (stand 2 shown by solid line) and a second rolling stand (stand 2 shown by dashed line) each comprising three rollers (clearly seen in the figure), wherein said first stand comprises at least one roller motorized by an actuating means (motor 3), and a transmission device (spur gear ratio stage 5) which operatively connects said at least one roller of said first stand to at least one roller of said second stand so that both the rollers 
Regarding Claim 10, Cernuschi discloses (Figures 2-4) that the second section comprises a group of adjustable rollers stands (adjustable-type rolling units 2), said group comprising a first stand and a second stand adjacent to said first stand (see Figure 3), wherein said first stand comprises at least one roller (rolls 3) motorized by an actuating means (column 4 lines 50-53), wherein said second stretch (units 11-13 in Figure 4) of said second section defines three lodging positions and wherein said group of adjustable rollers stands is configured to occupy the second lodging position and the third lodging position downstream of said first stretch (see configurations 5, 7, 9, and 11 in Figure 4). Cernuschi does not disclose a transmission device which connects the at least one roller of the first stand to a roller of the second stand such that both are actuated by the same actuating means. Pehle teaches (Figure 1) a rolling mill for tubular bodies comprising a first rolling stand (stand 2 shown by solid line) and a second rolling 
Regarding Claim 11, with reference to the combination of Claim 8, Pehle does not teach that the transmission device operatively connects rollers having vertical axes. However, one skilled in the art would realize that there are three potential positions for the transmission device (one position for each pair of operatively connected rollers) which would all have a reasonable expectation of success for operatively connecting and actuating the rolls. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rolling mill for tubular bodies disclosed by Cernuschi and 
Regarding Claim 12, Cernuschi discloses (Figure 3) that said first stand and said second stand of said group are integrated in a single body (column 4 lines 26-32) defining an operating recess (interior space of containers 30) inside which the rollers of said first stand (rolls 3) and the rollers of said second stand (rolls 3) are accommodated.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cernuschi in view of Yamane, Cattaneo, Potthoff, and Pehle as applied to Claim 8 above, and further in view of Zhang (US 6,209,376).
Regarding Claim 13, Cernuschi as modified by Cattaneo discloses (Cernuschi Figure 2) that said first stand and said second stand of said group each comprise a first roller (left roll 3) having a vertical rotation axis (axis A2 is vertical when modified by Cattaneo); a second roller (right roll 3) having a rotation axis (axis A3) inclined by 120 degrees with respect to said vertical rotation axis of said first roller, said second roller being operatively positioned above a horizontal reference plane on which said rolling axis (rolling axis L) lies; and a third roller (bottom roll 3) having a rotation axis (axis A1) inclined by 120 degrees with respect to said rotation axes of said first roller and of said second roller, said third roller being operatively positioned below said horizontal reference plane, said third roller of said first stand being actuated by an actuating means (column 4 lines 50-52). The modified Cernuschi does not 
Regarding Claim 14, with reference to the combination of Claim 13, Cernuschi discloses that the third roller of the second stand is actuated by a further actuating means (column 4 .

Response to Arguments
Applicant’s arguments, see pages 6-7 of the Remarks filed 11/19/2021, with respect to Yamane in view of Cattaneo not teaching or suggesting all the limitations of the amended Claim 1 have been fully considered and are persuasive.  However, upon consideration of the amended claim, a new rejection based on Cernuschi in view of Yamane, Cattaneo, and Potthoff is made, as is discussed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TERESA A GUTHRIE/Examiner, Art Unit 3725       

/TERESA M EKIERT/Primary Examiner, Art Unit 3725